Citation Nr: 0120586	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.  

The veteran was previously denied service connection for a 
back disability in September 1977.  The present appeal arises 
from a September 1998 decision.  In connection with this 
appeal, the veteran appeared at a hearing conducted by a 
hearing officer at the Regional Office (RO) in April 1999, 
and at a hearing conducted by the undersigned at the RO in 
May 2001.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a back disability in September 1977, from which no appeal was 
taken following proper notification. 

2.  The primary basis for the denial of service connection 
for a back disability was the absence of evidence 
establishing the continuity of the condition since service 
and the resultant present existence of residuals of the back 
injury for which the veteran was treated in service.  

3.  Evidence added to the record since 1977 includes 
testimony regarding chronic post service back complaints by 
the veteran and the report of a May 1999 examination 
conducted for VA purposes which includes the diagnosis of 
"Lumbosacral sprain from 1944." 

4.  The evidence added to the record since 1977 bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.



CONCLUSION OF LAW

New and material evidence has been presented since the final 
1977 decisions by the RO, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record in this case reflects that the veteran 
submitted his original application for service connection for 
a low back disability in August 1977.  In connection with 
that claim, the RO apparently reviewed the veteran's service 
medical records.  These showed that the veteran was treated 
for what was described as moderate sacro-iliac strain in 
October 1944.  No other service medical record reflected any 
relevant complaints or findings, however, and the report of 
the examination conducted in connection with the veteran's 
discharge from service in October 1945 revealed that there 
were no musculoskeletal defects noted at that time.  

In a letter to the veteran dated in September 1977, he was 
advised that his claim for service connection had been 
denied.  The veteran was further advised that before any 
further action could be taken, it would be necessary for him 
to provide "evidence to establish continuity of the 
condition and the resultant present existence of residuals of 
your back injury for which you were treated during service."  
Accompanying this letter was notice of the veteran's 
appellate rights.  He did not appeal this action within one 
year, and it therefore became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the RO's 
1977 decision includes statements and testimony from the 
veteran, written statements from individuals with whom the 
veteran served, testimony from the veteran's brother-in-law 
of 56 years, documentation of the veteran's air combat 
missions, documentation of the physical limitations the 
veteran was authorized during the final months of his 
service, private medical records dated between 1976 and 1984, 
and the reports of examination conducted for VA purposes in 
1999.  

The veteran, through his statements and testimony, has 
essentially contended that his current back disability can be 
traced to an in-service injury that occurred when he was 
physically attempting to dislodge the wheel of his bomber 
that had become stuck in mud.  He points to his record of air 
combat bombing missions that show he did not participate in 
any missions between November 4, 1944 and December 2, 1944, 
as evidence supporting his claim, arguing that during this 
period he was being treated for his back problems.  He also 
has maintained that the physical profile he was on between 
June 1945 and September 1945 was due to his back problems.  
Further, the veteran has stated that he did not seek any VA 
benefits prior to the 1970's because all of his complaints 
were addressed by his employer.  In this regard, however, the 
employer has since gone out of business, and the veteran has 
been unable to obtain any records of this treatment.  That 
notwithstanding, the veteran did testify that he has received 
some form of back treatments through this employer as much as 
4 times per year, since approximately 1946.  

Other evidence obtained in connection with the veteran's 
present appeal includes written statements, dated in 2001, 
from those with whom he served.  These describe the veteran 
injuring his back following his attempts at dislodging the 
wheel of a plane stuck in the mud.  They also mention that he 
missed a number of subsequent combat missions due to his back 
complaints, and that he continued to voice back complaints 
thereafter.  

The veteran's brother-in-law of 56 years also testified on 
behalf of the veteran in this matter.  This took place before 
the undersigned in May 2001.  He corroborated the veteran's 
contentions of back complaints in the years following the 
veteran's service.  

With respect to the medical evidence added to the record 
since 1977, the Board observes that it includes private 
records dated in 1976, which mention the veteran having 
previous back problems in the past that were treated with 
chiropractics.  It was also noted that the first episode of 
back pain occurred during the veteran's service.  These and 
subsequent private medical records (dated in 1983 and 1984) 
show pertinent diagnoses of acute low back strain, severe 
lumbosacral sprain, chronic low back sprain, and chronic low 
back pain.  

In May 1999, the veteran was examined for VA purposes.  The 
report of the neurologic portion of this examination reveals 
that the veteran complained of chronic low back pain.  The 
veteran's history of an in-service back injury was also 
recorded, as well as his complaints of back discomfort over 
the years since service.  The examination itself revealed 
slight tenderness to pressure on the back, and that movement 
in any direction was painful.  The diagnostic impression was 
"Lumbar sprain and strain."  In addition, the examiner 
included the following comments:  

The patient has had back pain for over 50 years.  
Predominantly this seems to be mechanical back pain 
due to the underlying soft tissue.  He probably 
does have some minor degree of lumbar nerve root 
irritation as well, but I don't think this is the 
predominant problem. And, I don't think that any 
sort of back surgery would help him at this point.  
The treatments that he has had over the years -  he 
has been getting by reasonably well with what he is 
doing.  I certainly don't anticipate any change in 
his situation.  If he takes care of his back, 
probably the best he can hope for is that this 
should remain stable.  If the history is correct 
and he did indeed develop the pain from an injury 
in the service, then I would support his 
application for whatever benefits would normally 
follow such an injury.  

The VA physician who examined the veteran's joints also noted 
the veteran's in-service back injury and recorded his 
reported history of intermittent back complaints over the 
years since then.  Examination revealed tenderness in the 
lumbar region and a restricted range of motion, although 
there was no evidence of motor weakness.  X-rays revealed the 
presence of degenerative osteoarthritis involving the lumbar 
spine, and the veteran was diagnosed to have "Lumbosacral 
sprain from 1944" and "Degenerative joint disease lumbar 
spine."  

This examiner also commented under the heading, 
"Recommendations," as follows:

There apparently is an issue as to causal 
relationship.  The current complaints that the 
patient has revolve around his degenerative 
osteoarthritis and this is the principal reason for 
his problem.  It however does need to be noted that 
he denied having problems with his back prior to 
the injury of 1944.  Therefore, I would suggest 
that there be an equal apportionment of his current 
complaints to the pre-existent injury because from 
that he developed back problems but I would also 
apportion 50% of his complaints to degenerative 
osteoarthritis.   

The foregoing evidence, which is presumed credible for 
purposes of reopening the veteran's claim, supports the 
veteran's contention of ongoing back complaints since an in-
service injury.  The veteran's service medical records 
previously established that he was treated for a low back 
strain, and although the comments by those VA physician's who 
examined the veteran in 1999 are somewhat vague regarding the 
relationship between any current back problems and the 
veteran's service, when read in a light most favorable to the 
veteran, they suggest a link between the veteran's current 
back complaints and his military service.  Under these 
circumstances, the Board finds that the evidence added to the 
record since September 1977 must be considered to bear 
directly and substantially upon the specific matter under 
consideration, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a back 
disability is reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a back disability, the appeal is 
granted.

REMAND

As mentioned above, there is a notable absence of any medical 
records that contemporaneously reflect the presence of a back 
disability for more than 30 years after the veteran's 
discharge from service.  It is also noted that the veteran 
has pointed to the nearly month long break in his combat 
missions between November and December 1944, as shown by his 
record of missions flown, as evidence of the time during 
which he underwent in-service treatment for his back 
problems.

The Board observes, however, that the available service 
record showing back treatment reflects that it occurred the 
month prior to the break in air missions flown by the 
veteran.  (The back treatment entries made in the veteran's 
service medical records are dated October 8 and October 10, 
1944.  His air missions records show flights made after his 
back treatment, beginning again on October 12, 1944.  This is 
followed by missions flown on October 13, 16, 17, and 20.  
The veteran again flew in a mission on November 4, after 
which he did not fly until December 2, 1944.  Thereafter, 
regular missions again resume, although another nearly month 
long break in missions flown occurred between January 4, 1945 
and February 1, 1945.)  Thus, contrary to the veteran's 
contentions, it is not entirely clear that the approximate 
month long break in missions flown in November and December 
1944, is attributable to back problems.  This is particularly 
so, given the absence of any further in-service records of 
complaints or treatment of back problems after October 1944, 
and the absence of any musculoskeletal defects noted on the 
examination conducted in connection with the veteran's 
service discharge in October 1945.  

Further, the veteran has indicated that his medical treatment 
provided during his years of employment with the railroad 
between 1946 and the 1970's was through Travelers Insurance 
Company.  Although the veteran has also indicated that the 
medical records of his treatment during this period are 
unavailable, the nature of the inquiries he presumably made 
to this company is not of record.  Given the importance of 
establishing a pattern of back complaints since service, it 
is the Board's view that documentation of an attempt to 
obtain any records relating to the veteran from this 
insurance company should be obtained before a final 
determination is entered in this case.  

In addition, the Board observes that when examined for VA 
purposes in 1999, the record shows that the examiners were 
requested to provide an opinion as to "whether it is at 
least as likely as not that the veteran's current lower back 
disability evolved from his sacro-iliac strain during 
military service."  As reflected in the decision above, the 
physician who conducted the neurologic portion of the 
veteran's examination does not appear to have addressed this 
question in a meaningful way.  Although this physician 
essentially acknowledges that a relationship between the 
veteran's current complaints and the veteran's military 
service is possible, he did not provide his own conclusions 
on the question.  

The second physician appears to have arrived at internally 
inconsistent results.  He first appears to declare that the 
veteran's current complaints are attributable to degenerative 
joint disease.  He then appears to attribute 50% of the 
veteran's complaints to the veteran's in-service injury, 
which he apparently considers to be a distinct disability 
from degenerative joint disease.  Obviously, all complaints 
cannot be attributed to one disability, and at the same time, 
half of them attributed to another disability.  Prior to 
entering a final determination in this case, clarification 
concerning the veteran's current disability, and its 
relationship, if any, to service is necessary.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The RO should ask the veteran to provide the 
specific name of the railroad company for whom he 
worked between 1946 and the 1970's.  Then, after 
obtaining any appropriate authorization from the 
veteran, the RO should contact the appropriate 
offices of the Travelers Insurance Company, to 
ascertain whether that organization has any records 
concerning the medical treatment of the veteran for 
which they provided coverage during his period of 
employment with the railroad.  Documentation of the 
correspondence undertaken in this regard, together 
with any response provided should be associated 
with the claims file.  

2.  Next, the veteran's claims file should be 
referred to the physician who performed the 
examination of the veteran's spine for VA purposes 
in May 1999.  This examiner should be asked to 
review the record, and clarify his remarks 
concerning the nature of the veteran's current low 
back disability.  Specifically, the examiner should 
identify all of the veteran's current low back 
disabilities.  As to each such disability, the 
examiner should state whether it is likely, 
unlikely, or at least as likely as not, that it is 
related to the moderate sacro-iliac strain for 
which the veteran was treated in October 1944.  A 
complete rationale for the conclusions given should 
be provided, with reference to any supporting 
evidence in the claims file.  If a current 
examination of the veteran is deemed necessary, 
arrangements to accomplish that should be 
undertaken.  Likewise, if the physician who 
examined the veteran in May 1999 is not available, 
the claims file should be referred to another 
physician who should be asked to provide the 
requested opinions.   

3. The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of this law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a low back disability.  If that 
decision remains adverse to the veteran, he should 
be provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

